UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 0-15641 California First National Bancorp (Exact name of registrant as specified in charter) California 33-0964185 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 18201 Von Karman, Suite 800 Irvine, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(949) 255-0500 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities andExchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ] Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes [ ]No [x] The number of shares outstanding of the Registrant’s Common Stock, par value $.01 per share, as of February 2, 2012 was 10,420,483. CALIFORNIA FIRST NATIONAL BANCORP INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements Consolidated Balance Sheets - December 31, 2011 and June 30, 2011 3 Consolidated Statements of Earnings - Three and sixmonths ended December 31, 2011 and 2010 4 Consolidated Statements of Cash Flows – Six months ended December 31, 2011 and 2010 5 Consolidated Statement of Stockholders’ Equity – Six months ended December 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24-25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 Signature 26 FORWARD-LOOKING STATEMENTS This Form 10-Q contains forward-looking statements. Forward-looking statements include, among other things, the information concerning our possible future consolidated results of operations, business and growth strategies, financing plans, our competitive position and the effects of competition.Forward-looking statements include all statements that are not historical facts and can be identified by forward-looking words such as “anticipate”, “believe”, “could”, “estimate”, “expect”, “intend”, “plan”, “may”, “should”, “will”, “would”, “project” and similar expressions. These forward-looking statements are based on information currently available to us and are subject to inherent risks and uncertainties, and certain factors could cause actual results to differ materially from those anticipated. Particular uncertainties arise from the behavior of financial markets, including fluctuations in interest rates and securities prices, from unanticipated changes in the risk characteristics of the lease and loan portfolio, the level of defaults and a change in the provision for credit losses, and from numerous other matters of national, regional and global scale, including those of a political, economic, business, competitive or regulatory nature. Forward-looking statements speak only as of the date made. The Company undertakes no obligations to update any forward-looking statements.Management does not undertake toupdate our forward-looking statements to reflect events or circumstances arising after the date on which they are made. CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED BALANCE SHEETS (thousands, except for share amounts) December 31, June 30, (Unaudited) ASSETS Cash and due from banks $ $ Securities available-for-sale Investment securities Net receivables Property acquired for transactions in process Leases and loans: Leases Commercial loans Allowance for credit losses ) ) Net investment in leases and loans Net property on operating leases Income taxes receivable Other assets Discounted lease rentals assigned to lenders $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Accounts payable $ $ Accrued liabilities Demand and money market deposits Time certificates of deposit Short-term borrowings - Lease deposits Non-recourse debt Deferred income taxes – including income taxes payable, net Commitments and contingencies Stockholders' equity: Preferred stock; 2,500,000 shares authorized; none issued - - Common stock; $.01 par value; 20,000,000 shares authorized; 10,420,483(December 2011) and 10,417,597 (June 2011) issued and outstanding Additional paid in capital Retained earnings Accumulated other comprehensive income, net of tax $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (thousands, except for per share amounts) Three months ended Six months ended December 31, December 31, Direct finance and loan income $ Investment interest income Total direct finance, loan and interest income Interest expense Deposits Borrowings 58 53 Net direct finance, loan and interest income Provision for credit losses - - Net direct finance, loan and interest income after provision for credit losses Non-interest income Operating and sales-type lease income Gain on sale of leases and leased property Realized gain on securities available-for-sale 56 56 Other fee income Total non-interest income Gross profit Non-interest expenses Compensation and employee benefits Occupancy Professional services Other Total non-interest expenses Earnings before income taxes Income taxes Net earnings $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average common shares outstanding Diluted common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six months ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net Earnings $ $ Adjustments to reconcile net earnings to cash flows provided by (used for) operating activities: Provision for credit losses - Depreciation and net amortization (accretion) ) ) Gain on sale of leased property and sales-type lease income ) ) Net gain recognized on investment securities ) ) Deferred income taxes, including income taxes payable ) Decrease (increase) in income taxes receivable ) Net increase in accounts payable and accrued liabilities Other, net ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Investment in leases, loans and transactions in process ) ) Payments received on lease receivables and loans Proceeds from sales of leased property and sales-type leases Purchase of investment securities ) ) Pay down on investment securities Proceeds from sale of investment securities Net decrease in other assets 60 Net cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in time certificates of deposit ) Net (decrease) increase in demand and money market deposits ) Net decrease in short-term borrowings ) - Dividends to stockholders ) ) Proceeds from exercise of stock options 35 Net cash (used for) provided by financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Decrease in lease rentals assigned to lenders and related non-recourse debt $ ) $ ) Estimated residual values recorded on leases $ ) $ ) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Net cash paid during the six month period for: Interest $ $ Income Taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 CALIFORNIA FIRST NATIONAL BANCORP CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (in thousands, except for share amounts) Additional Other Paid in Retained Comprehensive Shares Amount Capital Earnings Income Total Six months ended December 31, 2010 Balance, June 30, 2010 $ Comprehensive income Net earnings - Unrealized gain on investment securities, net of tax - 56 56 Reclassification adjustment – realized gains on investment securities included in net income, net of tax - ) ) Total comprehensive income Shares issued - Stock options exercised 1 - - Dividends declared - - - ) - ) Balance, December 31, 2010 $ Six months ended December 31, 2011 Balance, June 30, 2011 $ Comprehensive income Net earnings - Unrealized loss on investment securities, net of tax - ) ) Reclassification adjustment – realized gains on investment securities included in net income, net of tax - ) ) Total comprehensive income Shares issued - Stock options exercised - 35 - - 35 Dividends declared - - - ) - ) Balance, December 31, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. 6 CALIFORNIA FIRST NATIONAL BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of California First National Bancorp (the “Company”) and its subsidiaries California First National Bank (“CalFirst Bank” or the “Bank”) and California First Leasing Corporation (“CalFirst Leasing”) have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The financial statements should be read in conjunction with the financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended June 30, 2011. The material under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” is written with the presumption that the readers have read or have access to the 2011 Annual Report on Form 10-K, which contains Management’s Discussion and Analysis of Financial Condition and Results of Operations as of June 30, 2011 and for the year then ended. In the opinion of management, the unaudited financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the balance sheet as of December 31, 2011 and the statements of earnings, cash flows and stockholders’ equity for the three and six-month periods ended December 31, 2011 and 2010. The results of operations for the three and six month periods ended December 31, 2011 are not necessarily indicative of the results of operations to be expected for the entire fiscal year ending June 30, 2012. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In June 2011, FASB issued ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.” This ASU requires an entity that reports items of other comprehensive income to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. This guidance is to be applied retrospectively and is effective for fiscal years, and interim periods within those years, beginning after December15, 2011. Early adoption is permitted. Adoption of this guidance is not expected to have a material impact on results of operations or financial condition. NOTE 3 – STOCK-BASED COMPENSATION At December 31, 2011, the Company has one stock option plan, which is more fully described in Note 14 in the Company’s 2011 Annual Report on Form 10-K.The Company has not awarded any new grants since fiscal 2004 and has not recognized compensation expense related to unvested shares since September 2008. The following table summarizes the stock option activity for the periods indicated: Six months ended December 31, 2011 December 31, 2010 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Options outstanding & exercisable at beginning of period $ $ Exercised ( 2,886
